Citation Nr: 0415238	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-20 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1948 to 
November 1949 and from October 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 

In his September 2002 Notice of Disagreement, the veteran 
stated that he was treated in a field hospital for gunshot 
wounds and burns on his legs.  These matters are referred to 
the RO for whatever action may be appropriate.  


REMAND

The veteran contends that he complained numerous times about 
his hearing in service when he was hit by shrapnel.  He also 
stated that he was seen at Inchon, South Korea for hearing 
loss after battle and his hearing was tested at Osaka Japan 
in 1950 while he was there being treated for blast wounds.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  38 C.F.R. § 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a 
VA examination to ascertain the 
nature, severity, and etiology of 
any hearing loss that may be 
present.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished. The 
veteran's claims folder, including a 
copy of this REMAND, should be 
reviewed by the examiner in 
conjunction with the examination.  
Based on review of the entire record 
and examination of the veteran, the 
examiner should state whether it is 
at least as likely as not that any 
hearing loss, if found, is 
etiologically related to service or 
to any incident of the veteran's 
military service.  

2.  Additional development 
contemplated by the VCAA should be 
undertaken including, but not 
limited to, informing the veteran of 
the provisions of the VCAA.  In 
particular, the veteran should be 
notified of any information and any 
evidence not previously provided to 
VA which is necessary to 
substantiate the claim on appeal and 
whether VA or the veteran is 
expected to obtain any such 
evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The case should be reviewed on 
the basis of the additional 
evidence.  If the benefit sought is 
not granted in full, the veteran 
should be furnished a Supplemental 
Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




